Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 30, 2020

The Court of Appeals hereby passes the following order:

A21A0579. PATTERSON v. THE STATE.

      Upon consideration of Appellant’s amended motion to remand his case to the
trial court to complete the record with transcripts of the pre-trial hearing on the
motion for a continuance, the same is hereby GRANTED. Accordingly, this appeal
is removed from the docket and remanded to the trial court for completion of the
record. See Galardi v. Steele-Inman, 259 Ga. App. 249 (576 SE2d 555) (2002); see
also Thomas v. State, 331 Ga. App. 641, 659-660 (7) (771 SE2d 255) (2015). Once
the completed transcript has been submitted to the trial court and the trial court enters
an order stating that the record is complete, or the trial court enters an order stating
that the record cannot be completed, appellant shall have 30 days from the date of the
mandated order to re-file his notice of appeal. Galardi, 259 Ga. App. at 249. At that
time, the case may be transmitted to the Court of Appeals for re-docketing.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          11/30/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.